Case: 19-11179     Document: 00515662407         Page: 1     Date Filed: 12/04/2020




              United States Court of Appeals
                   for the Fifth Circuit                            United States Court of Appeals
                                                                             Fifth Circuit

                                                                           FILED
                                                                    December 4, 2020
                                  No. 19-11179
                                                                      Lyle W. Cayce
                                Summary Calendar
                                                                           Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Antonio Serrano-Perez,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                            USDC No. 4:19-CR-77-1


   Before Clement, Higginson, and Engelhardt, Circuit Judges.
   Per Curiam:*
          Antonio Serrano-Perez appeals the sentence imposed following his
   guilty plea conviction for illegal reentry. The district court sentenced him
   within the guidelines range to 120 months of imprisonment and three years
   of supervised release.


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 19-11179      Document: 00515662407           Page: 2    Date Filed: 12/04/2020




                                     No. 19-11179


          Because error was preserved, our review of the substantive
   reasonableness of a sentence is for an abuse of discretion. See Gall v. United
   States, 552 U.S. 38, 51 (2007); see also Holguin-Hernandez v. United States,
   140 S. Ct. 762, 766–67 (2020). Our review is highly deferential. See United
   States v. Lugo-Lopez, 833 F.3d 453, 461–62 (5th Cir. 2016). We presume that
   a within-guidelines sentence is reasonable and that the district court has
   considered all of the statutory sentencing factors.         See United States
   v. Jenkins, 712 F.3d 209, 214 (5th Cir. 2013); see also 18 U.S.C. § 3553(a).
          The record reflects that the district court considered Serrano-Perez’s
   contentions and rejected them. Ultimately, Serrano-Perez simply disagrees
   with the sentence chosen by the district court and so fails to overcome the
   presumption that the district court imposed a reasonable sentence. See
   United States v. Ruiz, 621 F.3d 390, 398 (5th Cir. 2010).
          As Serrano-Perez concedes, his argument challenging the imposition
   of a sentence longer than two years for a violation of § 1326 is foreclosed by
   Almendarez-Torres v. United States, 523 U.S. 224 (1998). See United States v.
   Wallace, 759 F.3d 486, 497 (5th Cir. 2014); United States v. Pineda-Arrellano,
   492 F.3d 624, 625–26 (5th Cir. 2007).
          The district court’s judgment is AFFIRMED.




                                          2